DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5 – 8, and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al.
Regarding Claims 1, 3, and 5 - 7.  Brilmyer et al. teaches a microporous, compressible separator for use in energy storage cells (Paragraph 0002 and 0004), i.e. a solidified, conformable porous composite.  The separator is for a battery wherein an electrolyte is absorbed within the separators (Paragraph 0035).  The composite is thus electrolyte-wettable.  
The separator comprises microspheres, such as EXPANCEL® polymeric microspheres, which are expanded in response to heat (Paragraphs 0020 and 0030 – 0031).  Paragraph 0009 of the PG-PUB of the instant specification discloses that EXPANCEL® microspheres as suitably used as the polymeric microsphere component in the disclosed invention.  The heat-expanded polymeric microsphere component of Brilmyer et al. is then reasonably considered to correspond to a thermally-expanded polymer matrix.  The microporous separator material further comprises a particulate filler material, such as silica, in addition to the porosity-controlling agent/microspheres (Paragraph 0018; Claims 1 and 4).  The filler is then reasonably considered to be distributed throughout the polymer matrix.  
The separator material further comprises a web of fibers, in between which are voids - i.e. fixed volume, unfilled spaces or cavities - in which the microspheres are expanded.  The expansion of the microspheres occurs at temperatures of 133°C and 150°C while the material is placed/compressed underneath glass plates (Paragraphs 0024, 0026, and 0030).  These features in the process of Brilmyer et al. would then be reasonably expected to provide thermally expanded, compression and heat bonded microspheres.  
Brilmyer et al. does not expressly teach the separator is formed in a mold, such that the thermally expanded microspheres and polymer matrix would conform to the shape of its fixed volume cavity as they are expanded.  However, Yankov et al. teaches the concept of preparing a microporous battery separator in a mold (see Example 7 on Pages 5 – 6).  Brilmyer et al. and Yankov et al. are analogous art as they are from the same field of endeavor, namely microporous battery separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the separator of Brilmyer et al.  The thermally expanded microspheres and polymer matrix would then conform to the shape of the fixed volume cavity of the mold as they are expanded.  The motivation would have been that preparing the sheet in the mold would provide greater control of the final shape of the separator of Brilmeyer et al. as it expands.  
Additionally, Brilmyer et al. does suggest the concept of modifying the porosity of the separator by adjusting the amount of porosity-controlling agent therein (Paragraph 0020 - 0021) but is silent on a particular porosity range for the composite.  However, Frenzel et al. teaches the concept of providing microporous sheets for battery separators with a porosity in the range of 75 to 90% (Paragraph 0003).  Brilmyer et al. and Frenzel et al. are analogous art as they are from the same field of endeavor, namely microporous battery separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the amount of porosity-controlling agent in Brilmyer et al. such that the microporous battery separator has a porosity in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this high porosity affords lower electrical (ionic) resistance and increases the power capability of the battery (Paragraph 0003).
Brilmyer et al. does not expressly teach the porous composite has interconnected pores.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Brilmyer et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a composite material having interconnected pores, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 6 wherein the composite may comprise a particulate filler material, such as silica (Paragraph 0018).  
Brilmyer et al. is silent regarding a suitable content of silica in the composition.  However, Frenzel et al. teaches the concept of incorporating between about 55 to about 85 weight percent silica in a microporous battery separator.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silica in the microporous battery separator of Brilmyer et al. in an amount in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this amount of silica functions to increase the acid wettability of the separator web, thereby lowering its electrical resistivity (Paragraph 0011).
Regarding Claims 11 - 13.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 comprising a support which is an absorbent glass mat (AGM) sheet (Paragraph 0017 and 0029 – 0030).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al., as applied to Claims 1 and 6 above, and further in view of US 5,605,569 to Boyer et al.
Regarding Claims 9 and 10.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 6 but does not expressly teach the silica particulate filler material further comprises an additive.  However, Boyer et al. teaches the concept of preparing silica containing at least 5 percent by weight sodium sulfate for use in microporous battery separators (Colum 1, Lines 28 – 40).  A sulfate of sodium is set forth as a suitable electrolyte-soluble pore former in Paragraph 0028 of the PG-PUB of the instant application.  Brilmyer et al. and Boyer et al. are analogous art as they are from the same field of endeavor, namely microporous battery separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the silica filler in Brilmyer et al. with a content of sodium sulfate as taught by Boyer et al.  The motivation would have been that the presence of sodium sulfate in the silica filler provides a number of advantages in battery separator production, including improving flow properties and reducing mixer volume swell during the initial stages of blend mixing (Boyer et al.: Column 1, Lines 41 – 50).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al., as applied to Claim 1 above, and further in view of US 2012/0070714 to Chambers et al. 
Regarding Claims 14 and 15.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 comprising a support which is an absorbent glass mat (AGM) sheet (Paragraph 0017 and 0029 – 0030).  Brilmyer et al. does not expressly teach the sheet has at least one patterned major surface or regions with thicknesses in the claimed ranges.  However, Chambers et al. teaches the concept of preparing a microporous separator for a battery which has a ribbed/patterned positive face and a smooth back face.  The separator sheet has a thickness of approximately 0.10 to 0.50 mm, while the height of the longitudinal ribs may be 0.3 to 2.0 mm and the height of the transverse ribs may be 0.1 to 0.7 mm (Paragraphs 0099 - 0100).  Brilmyer et al. and Chambers et al. are analogous art as they are from the same field of endeavor, namely batteries comprising microporous separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the AGM sheet in Brilmyer et al. with the ribbing pattern and dimensions taught by Chambers et al.  The motivation would have been that Chambers et al. teaches separators with this pattern have better machine workability and processing, while the lower thickness of the separators provides reduced electrical resistance (Paragraph 0102).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al.
Regarding Claim 21.  Brilmyer et al. teaches a microporous separator for use in energy storage cells (Paragraph 0002 and 0004), i.e. a porous composite.  The separator comprises microspheres, such as EXPANCEL® polymeric microspheres, which are expanded in response to heat (Paragraphs 0020 and 0030 – 0031).  Paragraph 0009 of the PG-PUB of the instant specification discloses that EXPANCEL® microspheres as suitably used as the polymeric microsphere component in the disclosed invention.  The heat-expanded polymeric microsphere component of Brilmyer et al. is then reasonably considered to correspond to a thermally-expanded polymer matrix.  The microporous separator material further comprises a particulate filler material, such as silica, in addition to the porosity-controlling agent/microspheres (Paragraph 0018; Claims 1 and 4).  The filler is then reasonably considered to be distributed throughout the polymer matrix.  
The separator material further comprises a web of fibers, in between which are voids - i.e. fixed volume, unfilled spaces or cavities - in which the microspheres are expanded.  The expansion of the microspheres occurs at temperatures of 133°C and 150°C while the material is placed/compressed underneath glass plates (Paragraphs 0024, 0026, and 0030).  These features in the process of Brilmyer et al. would then be reasonably expected to provide thermally expanded, compression and heat bonded microspheres.  
Brilmyer et al. does not expressly teach the separator is formed in a mold, such that the thermally expanded microspheres and polymer matrix would conform to the shape of its fixed volume cavity.  However, Yankov et al. teaches the concept of preparing a microporous battery separator in a mold (see Example 7 on Pages 5 – 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the separator of Brilmyer et al.  The thermally expanded microspheres and polymer matrix would then conform to the shape of the fixed volume cavity of the mold as they are expanded.  The motivation would have been that preparing the sheet in the mold would provide greater control of the final shape of the separator of Brilmeyer et al. as it expands.  
Additionally, Brilmyer et al. does suggest the concept of modifying the porosity of the separator by adjusting the amount of porosity-controlling agent therein (Paragraph 0020 - 0021) but is silent on a particular porosity range for the composite.  However, Frenzel et al. teaches the concept of providing microporous sheets for battery separators with a porosity in the range of 75 to 90% (Paragraph 0003).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the amount of porosity-controlling agent in Brilmyer et al. such that the microporous battery separator has a porosity in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this high porosity affords lower electrical (ionic) resistance and increases the power capability of the battery (Paragraph 0003).
Brilmyer et al. does not expressly teach the porous composite has interconnected pores.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Brilmyer et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a composite material having interconnected pores, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of US 2015/0207121 to Frenzel et al., as applied to Claim 21 above, and further in view of JP 2001-143680 to Katayama et al.  For the purposes of examination, citations for Katayama et al. are taken from the machine translation of the document obtained from Clarivate Analytics in November 2021.
Regarding Claims 22 and 23.  Brilmyer et al. teaches the porous composite of Claim 21 but does not expressly teach the silica particulate filler material further comprises an additive.  However, Katayama et al. teaches the concept of combining fillers with fragrances as additives in the preparation of battery separators (Page 7, first full paragraph).  Brilmyer et al. and Katayama et al. are analogous art as they are from the same field of endeavor, namely battery separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the combine a fragrance with the filler in Brilmyer et al.  The motivation would have been that Katayama et al. teaches that fragrances are suitable additives for inclusion in battery separators.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al.
Regarding Claim 24.  Brilmyer et al. teaches a microporous separator for use in energy storage cells (Paragraph 0002 and 0004), i.e. a porous composite.  The separator comprises microspheres, such as EXPANCEL® polymeric microspheres, which are expanded in response to heat (Paragraphs 0020 and 0030 – 0031).  Paragraph 0009 of the PG-PUB of the instant specification also discloses that EXPANCEL® microspheres as suitably used as the polymer microsphere component in the disclosed invention.  The heat expanded polymeric microsphere component of Brilmyer et al. is then reasonably considered to correspond to a thermally-expanded polymer matrix.  The microporous separator material further comprise a particulate filler material, such as silica, in addition to the porosity-controlling agent/microspheres (Paragraph 0018; Claims 1 and 4).  The filler is then reasonably considered to be distributed throughout the polymer matrix.  
The separator material further comprises a web of fibers, in between which are voids - i.e. fixed volume, unfilled spaces or cavities - in which the microspheres are expanded (Paragraphs 0024, 0026, and 0030).  Paragraph 0022 of the PG-PUB of the instant specification discloses that expansion of the microspheres provides the necessary compression for bonding.  Thus, the separator of Brilmyer et al., after it is exposed to heat at temperatures of 133°C and 150°C, is reasonably considered to comprise thermally expanded, compression and heat bonded microspheres.  
Brilmyer et al. does not expressly teach the separator is formed in a mold, such that the thermally expanded microspheres and polymer matrix would conform to the shape of its fixed volume cavity.  However, Yankov et al. teaches the concept of preparing a microporous battery separator in a mold (see Example 7 on Pages 5 – 6).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the separator of Brilmyer et al.  The thermally expanded microspheres and polymer matrix would then conform to the shape of the fixed volume cavity of the mold as they are expanded.  The motivation would have been that preparing the sheet in the mold would provide greater control of the final shape of the separator of Brilmeyer et al. as it expands.  
Additionally, Brilmyer et al. does suggest the concept of modifying the porosity of the separator by adjusting the amount of porosity-controlling agent therein (Paragraph 0020 - 0021) but is silent on a particular porosity range for the composite.  However, Frenzel et al. teaches the concept of providing microporous sheets for battery separators with a porosity in the range of 75 to 90% (Paragraph 0003).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the amount of porosity-controlling agent in Brilmyer et al. such that the microporous battery separator has a porosity in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this high porosity affords lower electrical (ionic) resistance and increases the power capability of the battery (Paragraph 0003).
Brilmyer et al. is also silent regarding a suitable content of silica in the composition.  However, Frenzel et al. teaches the concept of incorporating between about 55 to about 85 weight percent silica in a microporous battery separator.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silica in the microporous battery separator of Brilmyer et al. in an amount in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this amount of silica functions to increase the acid wettability of the separator web, thereby lowering its electrical resistivity (Paragraph 0011).
Brilmyer et al. does not expressly teach the porous composite has interconnected pores.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Brilmyer et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a composite material having interconnected pores, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al. in view of GB 2,212,509 to Yankov et al. and US 2015/0207121 to Frenzel et al., as applied to Claim 24 above, and further in view of JP 2001-143680 to Katayama et al.  For the purposes of examination, citations for Katayama et al. are taken from the machine translation of the document obtained from Clarivate Analytics in November 2021.
Regarding Claims 25 and 26.  Brilmyer et al. teaches the porous composite of Claim 24 but does not expressly teach the silica particulate filler material further comprises an additive.  However, Katayama et al. teaches the concept of preparing combining fillers with fragrances as additives in the preparation of battery separators (Page 7, first full paragraph).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the combine a fragrance with the filler in Brilmyer et al.  The motivation would have been that Katayama et al. teaches that fragrances are suitable additives for inclusion in battery separators.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that the limitations of polymer microspheres having been thermally-expanded to fill a fixed volume cavity “of a mold, the thermally-expanded polymer matrix having solidified and conformed to a shape of the fixed volume cavity” are not taught by the applied prior art.  However, it is the Office’s position that these new limitations would be implicitly achieved by the applied prior art when combined with newly discovered GB 2,212,509 to Yankov et al. for the reasons detailed in the rejections under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1764